Case 8:15-cv-02034-JVS-JCG Document 981-2 Filed 05/11/20 Page 1 of 8 Page ID
                                 #:68283




                            Exhibit 1
Case 8:15-cv-02034-JVS-JCG Document 981-2 Filed 05/11/20 Page 2 of 8 Page ID
                                 #:68284



   From:               David Darnell
   To:                 Josh ua Furman
   Cc:                 Peter Arhangelsky; Jonathan Emord; Jennifer Fernandes; James M. Sabovich; Brendan Ford; Kristopher Diulio;
                       Kyle A. Riddles
   Subject:            RE: Subpoenas to NIC"s Counsel
   Date:               Thursday, February 27, 2020 2:12:57 PM
   Attachments:        image001.pnq


   Josh,

  We can agree to accept a consolidated response to the four subpoenas, which will be subject to
  a reservation of rights by all parties/sides. We should also clarify that while we are willing to
  accept a consolidated response, that response should say if any of NIC's counsel (the Emord
  firm, Mr. Furman, Mr. Arhangelsky and/or Ms. Fernandes) have a specific or unique objection
  or response that is different from the others. I think this is implied and perhaps even
  understood but I am noting it here so there is no misunderstanding.

  Please confirm that this is acceptable.

  Thanks,

  David J. Darnell, Esq.
  CALLAHAN & BLAINE, APLC
  3 Hutton Centre, Ninth Floor
  Santa Ana, CA 92707
  Tel.: (714)241.-4444
  Fax: (714)241-4445
  E-Mail: ddarnell@callahan-law.com
  Website: www.callahan-law.com
  Link to Bio
  Privacy Notice: This message is intended only for the use of the individual to which it is addressed and may contain
  information that is privileged, confidential or exempt from disclosure under applicable Federal or State law. If the
  reader of this message is not the intended recipient; or the employee or agent responsible for the delivery of the
  message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
  communication is strictly prohibited. If you have received this email in error, please notify us immediately by
  telephone or return email and delete the original email and any copies thereof.

           Please consider the environment before printing this e-mail.


  From: David Darnell
  Sent: Tuesday, February 25, 2020 4:20 PM
  To: 'Joshua Furman'
  Cc: Peter Arhangelsky; Jonathan Emord; Jennifer Fernandes; James M. Sabovich; Brendan Ford;
  Kristopher Diulio; Kyle A. Riddles
  Subject: RE: Subpoenas to NIC's Counsel

  Josh,

  The extension is fine for the subpoenas to NIC's counsel. I will get back to you on the
  consolidated response proposal and any issues we should clarify on that and other terms, but
  since you already have an extension, we should be able to deal with that in the next day or
  two.
Case 8:15-cv-02034-JVS-JCG Document 981-2 Filed 05/11/20 Page 3 of 8 Page ID
                                 #:68285



  Regards,

  David J. Darnell, Esq.
  CALLAHAN & BLAINE, APLC
  3 Hutton Centre, Ninth Floor
  Santa Ana, CA 92707
  Tel.: (714)241-4444
  Fax: (714)241-4445
  E-Mail: ddarnell•
                  • callahan-law.com
  Website: www.callahan-law.corn
  Link to Bio
  Privacy Notice: This message is intended only for the use of the individual to which it is addressed and may contain
  information that is privileged, confidential or exempt from disclosure under applicable Federal or State law. If the
  reader of this message is not the intended recipient, or the employee or agent responsible for the delivery of the
  message to die intended recipient, you are hereby notified that any dissemination, distribution or copying of this
  communication is strictly prohibited. If you have received this email in error, please notify us immediately by
  telephone or return email and delete the original email and any copies thereof.

  bp,   Please consider the environment before printing this e-mail.


  From: Joshua Furman [mailto:jfurman@emord.com]
  Sent: Tuesday, February 25, 2020 3:52 PM
  To: David Darnell
  Cc: Peter Arhangelsky; Jonathan Emord; Jennifer Fernandes; James M. Sabovich; Brendan Ford;
  Kristopher Diulio; Kyle A. Riddles
  Subject: RE: Subpoenas to NIC's Counsel

  David,

  I write to follow-up on our call this afternoon regarding the four Rule 45 subpoenas that you issued
  to NIC's counsel. As an initial matter, the parties sti l l disagree over the enforceability and viability of
  those subpoenas. Judge Selna's order did not authorize those subpoenas. However, in the interest
  of compromise and in an effort to reduce the likelihood of a dispute over these issues, we believe
  that a modified version of your proposed solution is workable.

  You had suggested that we could consolidate the subpoena responses and NIC's Rule 34 responses
  i nto one document as a means of reducing the burden imposed by the four subpoenas. You offered
  to extend the deadline to respond to the subpoenas to the same date as the deadline to respond to
  the Rule 34 requests. We do not believe that consolidating Rule 45 responses with Rule 34
  responses would be practical and that approach would likely be confusing. Instead, we will agree to
  provide a consolidated subpoena response for all four subpoenas and a separate Rule 34 response
  for NIC. The consolidated subpoena response would be due on the same date as the Rule 34
  responses. Any disputes over NIC's production can be resolved in the ordinary course.

  Through this agreement, NIC does not waive its right to object to the subpoenas as exceeding the
  scope of permissible discovery and violating the Court's order. Please let me know if you wil l agree
  that NIC can serve a consolidated subpoena response and that the consolidated response wil l be due
  on the same date as NIC's Response to Defendants' Rule 34 requests.
Case 8:15-cv-02034-JVS-JCG Document 981-2 Filed 05/11/20 Page 4 of 8 Page ID
                                 #:68286



  Thank you.

  Joshua S. Furman, Esq. I EMORD & ASSOCIATES, P.C. I 2730 S. Val Vista Dr., Bld. 6, Ste 133 I Gilbert, AZ
  85295 I Firm: (602) 388-8899 I Direct: (602) 388-8901 I Facsimile: (602) 393-4361 I
  www.emord.com

                  MORD
                 ASSOCIA        rEs
  NOTICE: This is a confidential communication intended for the recipient listed above. The content of
  this communication is protected from disclosure by the attorney-client privilege and the work product
  doctrine. If you are not the intended recipient, you should treat this communication as strictly
  confidential and provide it to the person intended. Duplication or distribution of this communication is
  prohibited by the sender. If this communication has been sent to you in error, please notify the sender
  and then immediately destroy the document.


  From: David Darnell <dd arnel lPca l la h a n-law.corn>
  Sent: Monday, February 24, 2020 5:47 PM
  To: Joshua Furman <jfu rm a n5e mord.com>
  Cc: Peter Arhangelsky <PArh a ngelskyPem ord.com>; Jonathan Emord <jemordPem ord.com>;
  Jennifer Fernandes <jfern a ndesPemord.com>; James M. Sabovich <isabovichPca l l a ha n-l aw.com>;
  Brendan Ford <bford@fordd i u l io.com>; Kristopher Diulio <kd i u l io@fordd i u l io.com>; Kyle A. Riddles
  <kridd lesP bremerw h yte.com>
  Subject: RE: Subpoenas to NIC's Counsel

  Josh,

  Your response does not clarify the issues and concerns raised by our questions. If the same
  documents are subject to and reachable by the Rule 34 request to NIC (as you say in your
  email), then the "duplicative" subpoenas cannot be harassing and there would be no reason for
  NIC's counsel to refuse to stipulate that the same documents in their possession, custody and
  control will be addressed and included in the responses to the Rule 34 request to NIC.

  I am available for a call tomorrow at 11 am. I am also available after 2 pm.

  David J. Darnell, Esq.
  CALLAHAN & BLAINE, APLC
  3 Hutton Centre, Ninth Floor
  Santa Ana, CA 92707
  Tel.: (714)241-4444
  Fax: (714)241-4445
  E-Mail: ddarnell@callahan-law.com
  Website: www.callahan-law.com
  Link to Bio
  Privacy Notice: This message is intended only for the use of the individual to which it is addressed and may contain
  information that is privileged, confidential or exempt from disclosure under applicable Federal or State law. If the
  reader of this message is not the intended recipient, or the employee or agent responsible for the delivery of the
  message to the intended recipient, you are hereby- notified that any dissemination, distribution or copying of this
  communication is strictly prohibited. If you have received this email in error, please notify us immediately by
  telephone or return email and delete the original email and any copies thereof.
Case 8:15-cv-02034-JVS-JCG Document 981-2 Filed 05/11/20 Page 5 of 8 Page ID
                                 #:68287




  bp,   Please consider the environment before printing this e-mail.

  From: Joshua Furman[mailto:jfurman(aemord.com]
  Sent: Monday, February 24, 2020 3:39 PM
  To: David Darnell
  Cc: Peter Arhangelsky; Jonathan Emord; Jennifer Fernandes; James M. Sabovich; Brendan Ford;
  Kristopher Diulio; Kyle A. Riddles
  Subject: RE: Subpoenas to NIC's Counsel

   David,

  As we explained clearly in our email, the Court did not authorize Defendants to serve document
  subpoenas to NIC's counsel. The Court's order is unmistakable on that point. Your four subpoenas
  that are directed at NIC's counsel exceed the scope of permissible discovery, are unenforceable, and
  m ust be withdrawn. The Court authorized Defendants to serve one set Rule 34 requests to NIC and
  its counsel. Dkt. 891 at 18. Documents that are within NIC's counsel's possession by virtue of
  representation in this litigation are within NIC's possession, custody, and control and, absent other
  valid objections(we waive none here), would be reachable by a Rule 34 Request to NIC.

  To your second question. You issued hundreds of document requests through four invalid and
  i mproper subpoenas. You served 273 document requests on NIC, opposing counsel's law firm, and
  i ndividual staff members in that firm. There is substantial burden and expense associated with
  preparing individual responses and objections to those requests. Because the subpoenas are
  unauthorized and duplicative of the requests in the RFPs to NIC, there is absolutely no justification
  for that expense and burden. Thus, they appear to have been issued for the purpose of
  harassment. To be sure, our law firm is not a party in this litigation. You took l iterally no steps to
  avoid increasing burdens on non-parties as Rule 45(d) expressly requires.

  As to your third question, we will not provide the requested stipulation, which is legally erroneous.
  There is no requirement for such a stipulation under the Federal Rules of Civi l Procedure. NIC's
  responses, objections, and productions wil l comply fully with obligations under the federal rules,
  i ncluding the requirement that it produce documents within its possession, custody, or control. To
  the extent that NIC's counsel possesses non-privileged documents responsive to the requests, such
  documents will be produced subject of course to applicable objections.

   Please let us know if you wil l be withdrawing the improper subpoenas. If, on the other hand, you
   would like the Court to review the abusive, harassing, and improperly issued subpoenas, we will
   proceed down that path. We are available tomorrow to discuss. Thank you.

  Joshua S. Furman, Esq. I EMORD & ASSOCIATES, P.C. 2730 S. Val Vista Dr., Bld. 6, Ste 133 I Gilbert, AZ
  85295 I Firm: (602) 388-8899 I Direct: (602) 388-8901 I Facsimile: (602) 393-4361 I
  www.emord.com

            EMORD
            84 ASSOCIATES
  NOTICE: This is a confidential communication intended for the recipient listed above. The content of
Case 8:15-cv-02034-JVS-JCG Document 981-2 Filed 05/11/20 Page 6 of 8 Page ID
                                 #:68288


  this communication is protected from disclosure by the attorney-client privilege and the work product
  doctrine. If you are not the intended recipient, you should treat this communication as strictly
  confidential and provide it to the person intended. Duplication or distribution of this communication is
  prohibited by the sender. If this communication has been sent to you in error, please notify the sender
  and then immediately destroy the document.


  From: David Darnell <dd a rnel lPca l l a ha n-law.com>
  Sent: Monday, February 24, 2020 3:56 PM
  To: Joshua Furman <jfurman@emord.com>
  Cc: Peter Arhangelsky <PArha ngelskyPemord.com>; Jonathan Emord <jemordPem ord.corn>;
  J ennifer Fernandes <jferna ndes emord.com>; James M. Sabovich <jsa bovich@ca l l a ha n - law.com>;
  Brendan Ford <bford@fordd i u l io.com>; Kristopher Diulio <kd i u l ioPfordd i u l io.com>; Kyle A. Riddles
  <kridd les@bremerw h yte.com>
  Subject: RE: Subpoenas to NIC's Counsel

  Counsel,

  We received your email and need more information in order to understand your position and
  the basis for your objections. Specifically, we seek clarification on the following:

                1. Do you contend that any form of a discovery request to NIC's counsel is
                prohibited and/or unauthorized under the Court's Order in Docket 891? If so,
                please explain.

                2.  If the document requests in the subpoenas to NIC's counsel are "entirely
                duplicative" ofthe document requests to NIC (i.e., "the duplicative requests not
                only seek the same information, but they seek the same information from the same
                source"), how are the subpoenas to NIC's counsel needlessly harassing?

                3.   Will Emord & Associates, Joshua Furman, Jennifer Fernandes, and Peter
                Arhangelsky provide verifications and stipulate in writing that all documents in
                their possession, custody or control will be addressed and included in the responses
                to the document requests to NIC?

  If you clarify these issues but still believe that a motion for a protective order and/or sanctions
  is necessary, please let us know when we can schedule a call to further discuss.

  Regards,

  David J. Darnell, Esq.
  CALLAHAN & BLAINE, APLC
  3 Hutton Centre, Ninth Floor
  Santa Ana, CA 92707
  Tel.: (714)241-4444
  Fax: (714)241-4445
  E-Mail: ddarnell@callahan-law.com
  Website: www.callahan-law.com
  Link to Bio
  Privacy Notice: This message is intended only 14 the use of the individual to which it is addressed and may contain
  information that is privileged, confidential or exempt from disclosure under applicable Federal or State law. If the
Case 8:15-cv-02034-JVS-JCG Document 981-2 Filed 05/11/20 Page 7 of 8 Page ID
                                 #:68289


   reader of this message is not the intended recipient, or the employee or agent responsible for the delivery of the
   message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
   communication is strictly prohibited. If you have received this email in error, please notify us immediately by
   telephone or return email and delete the original email and any copies thereof.

          Please consider the environment before printing this e-mail.

     •   •
  From: Joshua Furman [mailto:jfurman@ lemord.com]
  Sent: Friday, February 21, 2020 3:41 PM
  To: David Darnell
  Cc: Peter Arhangelsky; Jonathan Emord; Jennifer Fernandes; James M. Sabovich; Brendan Ford;
  Kristopher Diulio; Kyle A. Riddles
  Subject: Subpoenas to NIC's Counsel

   Counsel,

  We received the Defendants' document subpoenas to Jim Buc, MaryAnn Buc, Charlotte Carlberg,
  Joshua Furman, Jennifer Fernandes, Peter Arhangelsky, and Emord & Associates, and Requests for
  Production to NIC. We hereby demand that you withdraw the Rule 45 subpoenas to Joshua Furman,
  Peter Arhangelsky, Jennifer Fernandes, and Emord & Associates. Those subpoenas were not
  a uthorized by the Court's Order at Docket No. 891. Those subpoenas were designed to needlessly
  and maliciously harass opposing counsel. Moreover, those subpoenas seek entirely duplicative
  documents to those sought through the Defendants' Rule 34 Requests for Production to NIC.

  The Court granted Ferrell leave to conduct limited discovery. The Court expressly identified the
  written discovery that Defendants were authorized to issue: "the Court ... allows NTG to serve one
  set of document requests to NIC and its counsel, along with a records subpoena to each of the NIC
  witnesses." Dkt. 891 at 18. The Court therefore authorized only three subpoenas (one to each of
  the witnesses) and one set of Rule 34 docu ment requests to NIC and its counsel. The Defendants
  have intentionally violated the Court's order by issuing four subpoenas to NIC's counsel and staff
  when such discovery was not authorized, and where that discovery comes well beyond the discovery
  cutoff in this case. The documents requested in those subpoenas are entirely duplicative of those
  requested in Ferrell's Rule 34 requests to NIC. Defendants defined "NIC" in the Rule 34 request to
  i nclude NIC's counsel. As a result, the duplicative requests not only seek the same information, but
  they seek the same information from the same source. Thus, there does not appear to be any
  justification for the duplicative discovery other than for purposes of increasing an adversary's costs
  and burdens.

  Defendants have issued grossly overbroad, burdensome, and improper discovery following the
  Court's order at Docket No. 891. You just issued 273 total requests to NIC and its counsel solely in
  relation to three declarations, where the sole purpose of supplemental discovery under the Court's
  Order (Dkt. 891 at 17-18) was to evaluate the witneses' credibility. That is an absurd number of
  requests under the circumstances. Those requests are not narrow or targeted, but are instead
  designs to be overbroad, burdensome, and include privileged information. A facial review of the
  requests issued demonstrates the improper purpose behind the Defendants' discovery practice.
  Rule 45 governs the subpoenas you served on opposing counsel. Even assuming those subpoenas
  were properly issued (they are not), the documents transparently violated Rule 45(d), in part,
  because they reflect no effort on your part to reduce the burdens on subpoenaed non-parties.
Case 8:15-cv-02034-JVS-JCG Document 981-2 Filed 05/11/20 Page 8 of 8 Page ID
                                 #:68290




  We demand that the Defendants withdraw the unauthorized and improper subpoenas issued to
  E mord & Associates, Joshua Furman, Jennifer Fernandes, and Peter Arhangelsky. We would hope
  that basic professionalism renders this unnecessary. But if you will not abide by the Court's
  i nstructions and the applicable rules governing discovery, we intend to seek a protective order
  a nd/or sanctions based on Defendants willful violation of the Court's order and clear intent to harass
  opposing counsel through the issuance of subpoenas that seek irrelevant personal information, and
  which entirely duplicate discovery sought from NIC.

  Please confirm your withdrawal of those subpoenas by Tuesday, February 25 before we are required
  to incur more costs in addressing these issues. Thank you.

  Joshua S. Furman, Esq. I EMORD & ASSOCIATES, P.C. I 2730 S. Val Vista Dr., Bld. 6, Ste 133 I Gilbert, AZ
  85295 I Firm: (602) 388-8899 I Direct: (602) 388-8901 I Facsimile: (602) 393-4361 I
  www.emord.com

             EMORD
             & ASSOCIATES
  NOTICE: This is a confidential communication intended for the recipient listed above. The content of
  this communication is protected from disclosure by the attorney-client privilege and the work product
  doctrine. If you are not the intended recipient, you should treat this communication as strictly
  confidential and provide it to the person intended. Duplication or distribution of this communication is
  prohibited by the sender. If this communication has been sent to you in error, please notify the sender
  and then immediately destroy the document.




  Disclaimer

  The information contained in this communication from the sender is confidential. It is intended solely for use
  by the recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that
  any disclosure, copying, distribution or taking action in relation of the contents of this information is strictly
  prohibited and may be unlawful.

  This email has been scanned for viruses and malware, and may have been automatically archived by
  Mimecast Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more
  useful place for your human generated data. Specializing in; Security, archiving and compliance. To find out
  more Cl ick Here.




  Disclaimer

  The information contained in this communication from the sender is confidential. It is intended solely for use
  by the recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that
  any disclosure, copying, distribution or taking action in relation of the contents of this information is strictly
  prohibited and may be unlawful.

  This email has been scanned for viruses and malware, and may have been automatically archived by
  Mimecast Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more
  useful place for your human generated data. Specializing in; Security, archiving and compliance. To find out
  more Cl ick Here.
